258 S.W.3d 452 (2008)
John H. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89769.
Missouri Court of Appeals, Eastern District, Division One.
March 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.
Kristina Stark, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
John H. Smith ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant makes six arguments on appeal. Movant argues he was entitled to an evidentiary hearing because he alleged facts showing the motion court erred in finding his counsel was not ineffective for failing to call as witnesses Bryan "Propane" Smith, Steve MacDonnell, and Alfred "A.J." Smith. Further, Movant argues he was entitled to an evidentiary hearing because he alleged facts showing the motion court erred in finding his counsel was not ineffective *453 for failing to obtain his medical records, for failing to call Movant to testify at the hearing on the motion to suppress, and for failing to alert the trial court during trial that a juror was sleeping.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).